Citation Nr: 1413169	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  09-25 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES 

1. Entitlement to an initial rating in excess of 20 percent for service-connected left shoulder tendonitis.

2. Entitlement to an initial rating in excess of 20 percent for service-connected degenerative disc disease of the lumbar spine.

3. Entitlement to a compensable initial rating for service-connected headaches.

4. Entitlement to service connection for sleep apnea. 

5. Entitlement to service connection for plantar fasciitis.

6. Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Joseph W. Sheyka, Attorney
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from January to May 1988, and from October 2004 to December 2006.

These matters are before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The July 2007 rating decision, in pertinent part, granted service connection for left shoulder rotator cuff tendonitis and assigned a 10 percent initial rating, effective December 15, 2006.  A June 2009 Decision Review Officer decision then assigned a higher initial rating of 20 percent, effective December 15, 2006.  However, as this rating is still less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In January 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge, via videoconference.  A transcript of the hearing is associated with the claims file.  

The initial rating issues and the issues of entitlement to service connection for GERD and plantar fasciitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDING OF FACT

The most probative evidence of record is in equipoise as to whether the Veteran's obstructive sleep apnea is etiologically related to active service.


CONCLUSION OF LAW

Obstructive sleep apnea was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this case, the Board is granting in full the benefit sought on appeal with regard to entitlement to service connection for obstructive sleep apnea.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (1992).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  In order to establish direct service connection for a disability, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).   In many cases, medical evidence is required to meet the requirement that the evidence be "competent." However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Veteran contends that his sleep apnea first manifested during his period of active duty.  His service treatment records show complaints of insomnia, fatigue, and an inability to sleep through the night.  He was diagnosed with sleep apnea after a sleep study performed in May 2007.  In November 2011, the physician who diagnosed sleep apnea submitted an opinion that the Veteran's sleep apnea had its onset prior to his discharge from service.  In support of this opinion, the physician cited several records from the Veteran's period of active duty that discuss complaints of being tired after sleeping, having difficulty sleeping since November 2004 and chronic sleep problems.  There are no contradictory opinions of record.  

In light of the above, the Board finds that it is at least as likely as not that the Veteran's obstructive sleep apnea was incurred during his period of active duty military service.   


ORDER

Entitlement to service connection for obstructive sleep apnea is granted.


REMAND

The Board's review of the record indicates that further development is necessary with respect to the remaining issues.  For the initial rating issues, the Board finds that the Veteran should be afforded additional VA examinations to assess the severity of his service-connected left shoulder, lumbar spine, and headache disabilities.  His most recent VA neurological examination was in April 2010, almost four years ago, and his most recent orthopedic examinations were conducted in March 2007, which was seven years ago.  Thus, the Board determines that these findings are too remote to equitably determine the appropriate rating for the Veteran's service-connected disabilities throughout the entire appeal period.

Additionally, the Veteran testified that he receives treatment at the VA Medical Center (VAMC) in Albany.  The most recent VA treatment record is dated in February 2013; therefore, the Board finds that VA treatment notes for the Veteran from the Albany VAMC dated from February 2013 to the present should be associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Further, at his hearing, the Veteran testified to receiving chiropractic treatment for his spine and headache disabilities.  However, the record shows that this treatment is by a private chiropractor.  An October 2009 letter from Dr. MEH reports that the Veteran had been seen in her office, although the Board is unclear whether the Veteran continues to be seen by this chiropractor.  Thus, the Veteran should be asked to identify all providers for his orthopedic treatment and to authorize release of those records to VA as required. 

As to the Veteran's service connection claims for plantar fasciitis and GERD, the Board finds that additional VA opinions are necessary.  Although the March 2007 VA examiner offered a positive nexus between the Veteran's GERD and his military service, he did not provide a rationale for the opinion.  Moreover, the examiner apparently did not review the claims file.  While the lack of a claims file does not alone render an opinion inadequate, the Board notes that the Veteran was prescribed medication for GERD (Protonix and Omeprazole) prior to the diagnosis of possible GERD in March 2006, but the reasons he was receiving those medications is unclear.  Thus, the Board requires an opinion as to the nature and etiology of the Veteran's gastrointestinal disability.

Further, with regard to the Veteran's plantar fasciitis, the record reveals that the Veteran was treated for plantar fasciitis in November 1999 and at a June 2006 in-service physical examination he reported being diagnosed with the disability in 1996 or 1997.  The Board finds that the November 1999 medical record constitutes clear and unmistakable evidence that the plantar fasciitis pre-existed his period of active duty.  Thus, the Board finds that an opinion is needed as to whether the Veteran's plantar fasciitis was clearly and unmistakably aggravated by his military service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all reports of VA treatment of the Veteran at the VAMC in Albany, New York from February 2013 to the present.  If records are not obtained, the Veteran must be informed of that fact, informed what steps were taken to obtain them, and informed that he may obtain and submit them.  

2. Request that the Veteran identify the names, addresses and dates of treatment of all chiropractor(s), from whom he has received treatment for his left shoulder disability, lumbar spine disability, and headaches, and to authorize release of those records to VA or to submit them directly.  All requests and responses, positive and negative, must be documented in the claims file.

Two attempts must be made to obtain any identified private records, unless the first attempt reveals that further attempts would be futile.  If records are identified but not obtained, the Veteran must be informed of that fact, informed what steps were taken to obtain them, and informed that the claim will be adjudicated without the records but that if he may obtain and submit them.  

3. Schedule the Veteran for a VA spine examination to determine the current severity of his service-connected lumbar spine disorder.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include those required to objectively document neurologic manifestations of the Veteran's service-connected disability must be accomplished.  As to all information requested below, a complete rationale for all opinions must be provided. 

The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the spine, and determine range of motion of the lumbar spine, in degrees, noting by comparison the normal ranges of motion of the spine. The examiner should document if the Veteran experiences pain during the range of motion testing, and if so, at what degree the pain begins.  Any functional loss noted must be identified; if the functional loss results in additionally limited range of motion, the examiner should state the degree to which the range(s) of motion is additionally limited.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's lumbar spine disorder, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Furthermore, an opinion must be given as to whether any pain associated with the Veteran's lumbar spine disorder could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.
Any neurological manifestations of the Veteran's service-connected lumbar spine disability must be identified, including any numbness of the legs.  It must also be noted whether the Veteran experiences incapacitating episodes that require bed rest prescribed by a physician and treatment by a physician, and the frequency and total duration of such episodes over the course of the past 12 months.

4. Schedule the Veteran for a VA orthopedic examination to assess the current nature and severity of his left shoulder disability.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  As to all information requested below, a complete rationale for all opinions must be provided. 

The examiner should document if the Veteran experiences pain during the range of motion testing, and if so, at what degree the pain begins.  Any functional loss noted must be identified; if the functional loss results in additionally limited range of motion, the examiner should state the degree to which the range(s) of motion is additionally limited.  The examiner is also asked to comment as to whether the clinical examination showed any ankylosis, malunion or nonunion of the humerus, scapula, or clavicle, or shoulder instability or subluxation.  Furthermore, the examiner should state whether any pain associated with the left shoulder disability could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

5. Schedule the Veteran for a VA examination to assess the current nature and severity of his headaches.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail, to include the frequency and duration of the headaches, and whether or not they are prostrating.  Any indicated diagnostic tests and studies must be accomplished.  

A complete rationale for any opinion advanced should be provided.

6. Schedule the Veteran for the appropriate VA examination to assess the etiology of the Veteran's 
plantar fasciitis.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following: 

Is there clear and unmistakable evidence of record that the Veteran's plantar fasciitis was NOT aggravated by service?  If so, identify the clear and unmistakable evidence.

The examiner is instructed that to find that evidence is clear and unmistakable, the evidence must be obvious, manifest, and undebatable in establishing that the plantar fasciitis was NOT aggravated by service.  See Cotant v. Principi, 17 Vet. App. 116 (2003). 

Aggravation exists when there is an increase in disability during service that is not due to the natural progress of the disease.  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered aggravation unless the underlying condition, as opposed to symptoms, is worsened.  Aggravation may not be conceded where the underlying disability underwent no increase in severity during service. 

A complete rationale for any opinion advanced must be provided.  

7. Schedule the Veteran for the appropriate VA examination to assess the nature and etiology of the Veteran's gastrointestinal disability.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following: 

Is it at least as likely as not (50 percent or greater probability) that the Veteran's GERD is etiologically due to his military service, to include his in-service gastrointestinal complaints?

A complete rationale for any opinion advanced must be provided.  

8. Notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claim. The consequences for failure to report for any VA examination without good cause may include denial of his claim. See 38 C.F.R. §§ 3.158 , 3.655 (2013).

9. After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal. If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


